Exhibit 10.4

 

 

SALE AGREEMENT

Dated as of November 13, 2008

by and between

ASHLAND INC.

and each other entity from time to time party hereto as an Originator,

as Originators

and

CVG CAPITAL II LLC,

as the SPV

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I        DEFINITIONS

   1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Terms    3

SECTION 1.3

   Computation of Time Periods    4

SECTION 1.4

   Knowledge    4

ARTICLE II        SALE AND PURCHASE OF RECEIVABLES

   4

SECTION 2.1

   Sale    4

SECTION 2.2

   Intent of the Parties; Grant of Security Interest    4

SECTION 2.3

   No Recourse    5

SECTION 2.4

   No Assumption of Obligations    5

SECTION 2.5

   UCC Filing    5

ARTICLE III        CONSIDERATION AND PAYMENT

   6

SECTION 3.1

   Purchase Price    6

SECTION 3.2

   Subordination    7

ARTICLE IV        ADMINISTRATION AND COLLECTION

   8

SECTION 4.1

   Servicing of Receivables    8

SECTION 4.2

   Deemed Collections    8

SECTION 4.3

   Actions Evidencing Purchases    9

ARTICLE V        REPRESENTATIONS AND WARRANTIES

   10

SECTION 5.1

   Mutual Representations and Warranties    10

SECTION 5.2

   Originators’ Additional Representations and Warranties    11

SECTION 5.3

   Notice of Breach    15

ARTICLE VI        COVENANTS

   15

SECTION 6.1

   Mutual Covenants    15

SECTION 6.2

   Affirmative Covenants of the Originator    15

SECTION 6.3

   Negative Covenants of the Originator    17

ARTICLE VII        TERM AND TERMINATION

   19

SECTION 7.1

   Term    19

SECTION 7.2

   Effect of Purchase Termination Date    19

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VIII      INDEMNIFICATION

   19

SECTION 8.1

   Indemnities by the Originator    19

ARTICLE IX        MISCELLANEOUS PROVISIONS

   22

SECTION 9.1

   Waivers; Amendments    22

SECTION 9.2

   Notices    22

SECTION 9.3

   Governing Law    22

SECTION 9.4

   Integration    22

SECTION 9.5

   Severability of Provisions    22

SECTION 9.6

   Counterparts; Facsimile Delivery    22

SECTION 9.7

   Successors and Assigns; Binding Effect    22

SECTION 9.8

   Costs, Expenses and Taxes    23

SECTION 9.9

   No Proceedings; Limited Recourse    23

SECTION 9.10

   Further Assurances    23

SCHEDULES

 

Schedule I    Originator Information Schedule II    Blocked Account Banks and
Account Information Schedule III    Perfection Representations, Warranties and
Covenants Schedule IV    List of Obligors of Retained Receivables

 

-ii-



--------------------------------------------------------------------------------

SALE AGREEMENT

This SALE AGREEMENT, dated as of November 13, 2008 (this “Agreement”), by and
between ASHLAND INC., a Kentucky corporation (“Ashland”), and each other entity
from time to time a party hereto as an Originator (each, an “Originator” and
collectively, the “Originators”), and CVG Capital II LLC, a Delaware limited
liability company (the “SPV”). The parties hereto agree as follows:

WITNESSETH:

WHEREAS, in the ordinary course of its business, the Originators acquire and
originate, from time to time, Receivables and related rights arising pursuant to
certain Contracts between the Originators and various Obligors;

WHEREAS, the Originators own all of the outstanding membership interests of the
SPV;

WHEREAS, the Originators wish to sell, contribute or otherwise convey certain
Conveyed Receivables and Related Assets to the SPV, from time to time, and the
SPV is willing to purchase or otherwise acquire Receivables and Related Assets
from the Originators, on the terms and subject to the conditions set forth
herein;

WHEREAS, the Originators and the SPV intend the conveyances effected hereunder
to be true sales or contributions, as the case may be, of Conveyed Receivables
and Related Assets (including all of the Originators’ rights, titles and
interests in and to any related Contracts) by the Originators to the SPV,
providing the SPV with the full benefits of ownership of the Conveyed
Receivables and Related Assets, and the Originators and the SPV do not intend
the conveyances effected hereunder to be characterized as loans from the SPV to
the Originators;

WHEREAS, the Originators and the SPV acknowledge that a lien and security
interest in the Conveyed Receivables and certain of the Related Assets sold,
contributed or otherwise conveyed by the Originators to the SPV hereunder will
be granted and assigned by the SPV pursuant to the Second Tier Agreement (as
hereinafter defined) and the related Transaction Documents to Bank of America,
National Association, as Agent, on behalf of the Secured Parties;

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. All capitalized terms used herein shall have the
meanings specified herein or, if not so specified, the meaning specified in, or
incorporated by reference into, the Second Tier Agreement (all such meanings to
be equally applicable to the singular and plural forms of the terms defined). As
used in this Agreement, the following terms shall have the following meanings:

“Asset Purchase Price” is defined in Section 3.1(a).



--------------------------------------------------------------------------------

“Conveyed Receivable” shall mean each Receivable sold by an Originator to the
SPV in accordance with Section 2.1.

“Deferred Purchase Price” is defined in Section 3.1(b).

“Initial Purchase” is defined in Section 2.1(a).

“Initial Purchase Date” shall mean the Closing Date or such later date as the
parties hereto shall agree.

“Minimum Capital Test” shall mean a test that is satisfied on any day when
(a) the Aggregate Unpaid Balance minus (b) the Net Investment is equal to or
greater than $145,000,000.

“Originator Indemnified Amounts” is defined in Section 8.1.

“Originator Indemnified Parties” is defined in Section 8.1.

“Originators” shall have the meaning set forth in the Preamble hereto.

“Permitted Payments” is defined in Section 3.2(b).

“Purchase” shall mean, as the context may require, the Initial Purchase or a
Subsequent Purchase.

“Purchase Date” shall mean the Initial Purchase Date or a Subsequent Purchase
Date, as the context may require.

“Purchase Termination Date” is defined in Section 7.1.

“Related Assets” shall mean, with respect to each Receivable:

(A) any Returned Goods and documentation or title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;

(B) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the related Contract or otherwise, together with all financing
statements and other filings authorized by an Obligor relating thereto;

(C) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;

 

2



--------------------------------------------------------------------------------

(D) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;

(E) all Collections with respect to such Receivable; and

(F) all proceeds of the foregoing.

“Retained Receivable” shall mean a Receivable owed by any of the Obligors listed
on Schedule IV hereto.

“Returned Goods” means all right, title and interest of any Originator in and to
returned, repossessed or foreclosed goods and/or merchandise the sale of which
gave rise to a Receivable.

“Second Tier Agreement” means the Transfer and Administration Agreement, dated
as of November 13, 2008, by and among the SPV, the Originators, Ashland, as
initial Servicer, YC SUSI Trust and Liberty Street Funding LLC, as Conduit
Investors and Uncommitted Investors, Bank of America, National Association, as
the Agent, a Letter of Credit Issuer, a Managing Agent, an Administrator and a
Committed Investor, The Bank of Nova Scotia, as a Letter of Credit Issuer, a
Managing Agent, an Administrator and a Committed Investor, and the various
Investor Groups, Managing Agents, Letter of Credit Issuers and Administrators
from time to time parties thereto.

“Senior Obligations” means all Aggregate Unpaids which may now or hereafter be
owing by the SPV to the Agent and the other Secured Parties.

“SPV” shall have the meaning set forth in the Preamble hereto.

“Subordinated Obligations” means all obligations which may now or hereafter be
owing by the SPV to each Originator and its successors or assigns (including the
obligation to pay the purchase price of any Receivable and interest thereon).

“Subsequent Purchase” shall mean each Purchase other than the Initial Purchase.

“Subsequent Purchase Date” shall mean the date of any Subsequent Purchase.

SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and

 

3



--------------------------------------------------------------------------------

Exhibits in or to this Agreement (or the certificate or other document in which
the reference is made) and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any law
or regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (h) references to any agreement refer
to that agreement as from time to time amended or supplemented or as the terms
of such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s successors and assigns;
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; and (k) each reference to
“Originator” herein refers severally to each of the Originators as to itself and
the Receivables and Related Assets owned by it from time to time.
Notwithstanding the foregoing, the term “Related Assets” as used herein excludes
the SPV’s rights under this Agreement.

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.4 Knowledge. All references herein to the “knowledge” of Person shall
be deemed to mean the actual conscious awareness of such Person and if such
Person is not an individual, the actual conscious awareness of a Responsible
Officer of such Person.

ARTICLE II

SALE AND PURCHASE OF RECEIVABLES

SECTION 2.1 Sale. (a) On the terms and subject to the conditions set forth
herein, each of the Originators hereby sells to the SPV on the Initial Purchase
Date, and the SPV hereby purchases from each of the Originators on the Initial
Purchase Date, all of each Originator’s right, title and interest, in, to and
under each and every Receivable (other than any Retained Receivable) existing at
the opening of each Originator’s business on the Initial Purchase Date, together
with all Related Assets relating thereto and all proceeds thereof, whether such
Related Assets relating thereto or proceeds thereof exist at such time or arise
or are acquired thereafter. The foregoing purchase and sale are herein sometimes
collectively called the “Initial Purchase”.

(b) On each Subsequent Purchase Date, each Receivable (other than any Retained
Receivable), together with all Related Assets relating thereto existing at the
opening of the applicable Originator’s business on the Subsequent Purchase Date,
shall be deemed to have been sold to the SPV (and without further action by any
Person).

SECTION 2.2 Intent of the Parties; Grant of Security Interest. (a) The
Originators and the SPV intend that the sale, assignment and transfer of the
Conveyed Receivables and Related Assets to the SPV hereunder shall be treated as
a sale for all purposes, other than accounting and federal and state income tax
purposes. If notwithstanding the intent of the parties, the sale, assignment and
transfer of the Conveyed Receivables and Related Assets to the SPV is not
treated as a sale for all purposes, other than accounting and federal and state
income tax purposes, then (i) this Agreement also is intended by the parties to
be, and hereby is, a

 

4



--------------------------------------------------------------------------------

security agreement within the meaning of the UCC, and (ii) the sale, assignment
and transfer of the Conveyed Receivables and Related Assets provided for in this
Agreement shall be treated as the grant of, and the Originators hereby grant, a
security interest in the Conveyed Receivables and Related Assets to secure the
payment and performance of the Originators’ obligations to the SPV hereunder and
under the other Transaction Documents or as may be determined in connection
therewith by applicable Law. The Originators and the SPV shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in, and not to
constitute a sale of, Receivables, such security interest would be deemed to be
a perfected security interest in favor of the SPV under applicable Law and shall
be maintained as such throughout the term of this Agreement. The Originators and
the SPV agree to treat and report such interests in the Conveyed Receivables and
Related Assets as indebtedness for U.S. federal and state income tax purposes.

(b) The Originators hereby grant to the SPV a security interest in the Blocked
Accounts as additional collateral to secure the payment and performance of the
Originators’ obligations to the SPV hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law, and
shall take such actions as may be necessary to ensure that such security
interest would be deemed to be a perfected security interest in favor of the SPV
under applicable Law and shall be maintained as such throughout the term of this
Agreement.

SECTION 2.3 No Recourse. Except as specifically provided in this Agreement, the
purchase and sale of the Conveyed Receivables and Related Assets under this
Agreement shall be without recourse to any Originator.

SECTION 2.4 No Assumption of Obligations. The SPV shall not have any obligation
or liability with respect to any Conveyed Receivables, Contracts or other
Related Assets, nor shall the SPV have any obligation or liability to any
Obligor or other customer or client of any Originator (including any obligation
to perform any of the obligations of any Originator under any Conveyed
Receivables, Contracts or other Related Assets).

SECTION 2.5 UCC Filing. The Originators shall record and file, at their own
expense, any financing statements (and continuation statements with respect to
such financing statements when applicable) with respect to the Conveyed
Receivables and the Related Assets then existing and thereafter created (and, in
any case, conveyed to the SPV hereunder) for the transfer and grant, as
applicable, of accounts, equipment, instruments, chattel paper and general
intangibles (as defined in the UCC) meeting the requirements of applicable state
law in such manner and in such jurisdictions as are reasonably requested by the
SPV or any Managing Agent and necessary to perfect the transfer and assignment
of such Conveyed Receivables and Related Assets to the SPV (and to the Agent
(for the benefit of the Secured Parties) as assignee thereof). The Originators
have delivered or shall, within two (2) Business Days following the Purchase
Date of any Conveyed Receivable, deliver a file-stamped copy of such financing
statements to the SPV and the Agent, and have taken, or shall take, at the
Originators’ own expense, all other steps as are necessary under applicable Law
(including the filing of any additional financing statements in connection with
any Subsequent Purchase) to perfect such transfers and assignments and has
delivered to the SPV and the Agent, or shall deliver, confirmation of such

 

5



--------------------------------------------------------------------------------

steps including any assignments, as are necessary or are reasonably requested by
the SPV or any Managing Agent. The Originators hereby authorize the Servicer to
file such financing statements or take such other action described in this
Section 2.5 on behalf of the Originators, at the Originators’ expense.

Each Originator further agrees, at its own expense, with respect to the Conveyed
Receivables and Related Assets conveyed by it to the SPV hereunder, on or prior
to each Purchase Date, to indicate on its computer files that such Conveyed
Receivables and Related Assets have been conveyed pursuant to this Agreement.
Each Conveyed Receivable and Related Asset purchased hereunder shall be included
in and become part of the Records.

ARTICLE III

CONSIDERATION AND PAYMENT

SECTION 3.1 Purchase Price.

(a) The SPV hereby agrees to pay each Originator with respect to any Conveyed
Receivables and the Related Assets purchased by the SPV from such Originator on
each Purchase Date a purchase price (in each case, the “Asset Purchase Price”)
equal to the aggregate Unpaid Balance of all such Receivables then being sold by
such Originator to the SPV on such Purchase Date.

(b) Except as permitted by clause (c) below, the SPV shall pay each Originator
the Asset Purchase Price with respect to each Conveyed Receivable and Related
Assets sold by such Originator to the SPV on the applicable Purchase Date by
transfer of funds, to the extent that the SPV has funds available for that
purpose after (i) satisfying the SPV’s current obligations under the Second Tier
Agreement and (ii) taking into account the proceeds that the SPV expects to
receive from the Investors pursuant to the Second Tier Agreement on such
Purchase Date. To the extent that such funds are insufficient, either (x) the
remaining Conveyed Receivables and Related Assets shall be deemed to have been
transferred by such Originator to the SPV as a capital contribution, in return
for an increase in the value of the membership interests of the SPV held by such
Originator or (y) if the Minimum Capital Test is satisfied and the applicable
Originator so elects, by notice to the Agent, the remainder of the Asset
Purchase Price shall be deferred (the “Deferred Purchase Price”) and shall be
paid by the SPV from time to time when the SPV has funds that are not needed to
satisfy the SPV’s obligations under the Second Tier Agreement (to the extent
then due and payable), to pay for new Conveyed Receivables and Related Assets or
to pay interest pursuant to clause (f); provided that the remainder of the Asset
Purchase Price shall in any event be payable not later than one (1) year after
the Final Payout Date.

(c) In addition to the form of payment specified in clause (b) above, the SPV
may also elect to pay all or part of the applicable Asset Purchase Price for
each purchase of Conveyed Assets to be made on any day, at the request of an
Originator, by causing the Letter of Credit Issuer to issue a Letter of Credit,
subject to the terms and conditions (including any limitations therein on the
amount of any such issuance) for issuing Letters of Credit under the Second Tier
Agreement, in favor of beneficiaries selected by the applicable Originator in
the stated amount requested by such Originator (or, if applicable and permitted
by the Second Tier Agreement, by

 

6



--------------------------------------------------------------------------------

causing the expiration date of an existing Letter of Credit to be extended at
the request of such Originator). No Originator shall have a reimbursement
obligation in respect of any Letter of Credit. In the event an Originator
requests that any purchases hereunder be paid for by the issuance of Letters of
Credit as described herein, such Originator shall, on a timely basis, provide
the SPV with such information as is necessary for the SPV to submit a duly
completed Request for Credit Extension and obtain such Letter of Credit from the
Letter of Credit Issuer. The face amount of each such Letter of Credit shall be
applied as a deduction from the applicable Asset Purchase Price that would
otherwise be payable by the SPV on such date pursuant to Section 2.1 in respect
of the Conveyed Receivables and Related Assets then being purchased.

(d) In the event that any Letter of Credit expires without being fully drawn or
is surrendered for cancellation without being fully drawn, the SPV shall pay to
the applicable Originator on the next succeeding Settlement Date an amount equal
to the undrawn balance of such Letter of Credit. Such payment may be paid in
cash when the SPV has funds that are not needed to satisfy the SPV’s obligations
under the Second Tier Agreement (to the extent then due and payable), to pay for
new Receivables and Related Assets or to pay interest pursuant to clause (f) or,
at the SPV’s election, by adding the amount to be paid to the outstanding
balance of the Deferred Purchase Price (if permitted pursuant to Section 3.1(b))
or by means of a capital contribution by such Originator to the SPV.

(e) All Conveyed Receivables and Related Assets, if any, that have been conveyed
hereunder by way of capital contribution by an Originator shall be administered
and otherwise treated hereunder in the same way as Conveyed Receivables and
Related Assets that have been conveyed by way of sale.

(f) The SPV shall pay interest on the aggregate Deferred Purchase Price
outstanding from time to time under this Agreement at a variable rate per annum
equal to the rate of interest publicly announced from time to time by Bank of
America as its “prime rate”. Such interest shall be computed on the basis of the
actual number of days elapsed and a 360 day year and shall be paid on each
Settlement Date, to the extent the SPV has available funds that are not needed
to satisfy the SPV’s obligations under the Second Tier Agreement (to the extent
then due and payable) or to pay for new Conveyed Receivables and Related Assets.

SECTION 3.2 Subordination.

(a) The payment and performance of the Subordinated Obligations is hereby
subordinated to the Senior Obligations and, except as set forth in this
Section 3.2, the Originators will not ask, demand, sue for, take or receive from
the SPV, by setoff or in any other manner, the whole or any part of any
Subordinated Obligations, unless and until the Senior Obligations shall have
been fully paid and satisfied (the temporary reduction of outstanding Senior
Obligations not being deemed to constitute full payment or satisfaction
thereof).

(b) Notwithstanding clause (a) above and subject to clauses (c) and (e) below,
the SPV may pay the purchase price for the Conveyed Receivables and Related
Assets, interest thereon and other Restricted Payments as provided in
Section 3.1 from funds available in accordance with Section 2.14 of the Second
Tier Agreement (all such payments being herein called “Permitted Payments”).

 

7



--------------------------------------------------------------------------------

(c) Prior to payment in full of the Senior Obligations, the Originators shall
have no right to sue for, or otherwise exercise any remedies with respect to,
any Permitted Payment, or otherwise take any action against the SPV or the SPV’s
property with respect to any Permitted Payment.

(d) Should any payment or distribution be received by any Originator upon or
with respect to the Subordinated Obligations (other than Permitted Payments)
prior to the satisfaction of all of the Senior Obligations, such Originator
shall receive and hold the same in trust, as trustee, for the benefit of the
holders of Senior Obligations, and shall forthwith deliver the same to the Agent
(in the form received, except where endorsement or assignment by the Originators
is necessary), for application to the Senior Obligations, whether or not then
due.

(e) In the event of any Event of Bankruptcy with respect to the SPV, (i) the
Originators shall promptly file a claim or claims, in the form required in such
Event of Bankruptcy, for the full outstanding amount of the Subordinated
Obligations, and shall use commercially reasonable efforts to cause such claim
or claims to be approved and all payments or other distributions in respect
thereof to be made directly to the Agent (for the benefit of the holders of
Senior Obligations) until all Senior Obligations shall have been paid and
performed in full and in cash, and (ii) the Originators shall not be subrogated
to the rights of any such holder to receive payments or distributions from the
SPV until one (1) year and one (1) day after payment in full and in cash of all
Senior Obligations.

(f) If at any time any payment (in whole or in part) made with respect to any
Senior Obligation is rescinded or must be restored or returned (whether in
connection with any Event of Bankruptcy or otherwise), the subordination
provisions contained in this Section 3.2 shall continue to be effective or shall
be reinstated, as the case may be, as though such payment had not been made.

(g) The subordination provisions contained in this Section 3.2 shall not be
impaired by amendment or modification to the Transaction Documents or any lack
of diligence in the enforcement, collection or protection of, or realization on,
the Senior Obligations or any security therefor.

ARTICLE IV

ADMINISTRATION AND COLLECTION

SECTION 4.1 Servicing of Receivables. Notwithstanding the sale of Conveyed
Receivables pursuant to this Agreement, Ashland, for so long as it acts as
Servicer under the Second Tier Agreement, shall continue to be responsible for
the servicing, administration and collection of the Conveyed Receivables, all on
the terms set out in (and subject to any rights to terminate the initial
Servicer as servicer pursuant to) the Second Tier Agreement.

SECTION 4.2 Deemed Collections.

(a) If on any day the Unpaid Balance of an Eligible Receivable is reduced or
such Eligible Receivable is canceled as a result of any Dilution, the applicable
Originator(s) shall be deemed to have received on such day a Collection of such
Receivable in the amount of the

 

8



--------------------------------------------------------------------------------

Unpaid Balance (as determined immediately prior to such Dilution) of such
Eligible Receivable (if such Eligible Receivable is canceled) or, otherwise, in
the amount of such reduction, and such Originator(s) shall pay to the SPV an
amount equal to such Deemed Collection and such amount shall be paid by the SPV
to the Servicer for application by the Servicer as a Collection in accordance
with Section 2.12 of the Second Tier Agreement.

(b) If on any day any representation or warranty of an Originator set forth in
Section 5.1(d), or Sections 5.2(a) or (h) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the SPV as
contemplated hereunder) is determined to be incorrect as of such time when such
representation or warranty was made or confirmed, such Originator shall be
deemed to have received on such day a Collection of such Eligible Receivable
equal to its Unpaid Balance. To the extent that the SPV subsequently receives
Collections with respect to any such Receivable, the SPV shall pay such
Originator an amount equal to the amount so collected, such amount to be payable
in the same manner and priority as the Deferred Purchase Price.

(c) Not later than the second Business Day after an Originator is deemed to have
knowledge of having received any Collections pursuant to this Section 4.2, such
Originator shall transfer to the SPV immediately available funds in the amount
of such deemed Collections or shall otherwise apply such funds as may be
required by the Second Tier Agreement.

SECTION 4.3 Actions Evidencing Purchases. (a) On or prior to the Initial
Purchase Date, each Originator shall mark its master data processing records
evidencing Receivables with a legend, acceptable to the SPV, evidencing that the
Conveyed Receivables have been sold in accordance with this Agreement. In
addition, each Originator agrees that from time to time, at its expense, it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that the SPV or its assignee may reasonably request in
order to perfect, protect or more fully evidence the purchases hereunder, or to
enable the SPV or its assigns to exercise or enforce any of their respective
rights with respect to the Conveyed Receivables and Related Assets. Without
limiting the generality of the foregoing, each Originator shall, upon the
request of the SPV or its designee, (i) execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate and (ii) during
the continuation of a Termination Event mark conspicuously each Contract
evidencing each Retained Receivable with a legend, acceptable to the SPV,
evidencing that the related Retained Receivables have not been sold in
accordance with this Agreement (it being understood that such Contracts shall
only be required to be marked after being created and not at the time of
execution with the applicable Obligor).

(b) Each Originator hereby authorizes the SPV or its designee to (i) file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Conveyed Receivables and
Related Assets now existing or hereafter arising in the name of such Originator
and (ii) to the extent permitted by the Second Tier Agreement, notify Obligors
of the assignment of the Conveyed Receivables and Related Assets.

(c) Without limiting the generality of Section 4.3(a), each Originator shall,
not earlier than six (6) months and not later than three (3) months prior to the
fifth (5th) anniversary of the date of filing of the financing statements filed
in connection with the Closing Date or any other

 

9



--------------------------------------------------------------------------------

financing statement filed pursuant to this Agreement, if the Final Payout Date
shall not have occurred: (i) execute and deliver and file or cause to be filed
appropriate continuation statements; and (ii) deliver or cause to be delivered
to the Agent an opinion of counsel for such Originator in form and substance and
delivered by counsel reasonably satisfactory to the SPV, confirming and updating
the opinion delivered in connection with the Initial Purchase Date relating to
the validity, perfection and priority of the SPV’s interests in the Conveyed
Receivables.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Mutual Representations and Warranties. Each Originator and the SPV
represents and warrants to the other, as to itself only, that, on the Initial
Purchase Date and on each Subsequent Purchase Date:

(a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) with respect to
the SPV, was duly organized, (iii) has all corporate or limited liability
company power and all licenses, authorizations, consents and approvals of all
Official Bodies required to carry on its business in each jurisdiction in which
its business is now and proposed to be conducted (except where the failure to
have any such licenses, authorizations, consents and approvals would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect) and (iv) is duly qualified to do business and is in good
standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not reasonably be expected to have a Material Adverse
Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement, the Second Tier Agreement and the other Transaction
Documents to which it is a party (i) are within its corporate or limited
liability company powers, (ii) have been duly authorized by all necessary
corporate or limited liability company action, (iii) require no action by or in
respect of, or filing with, any Official Body or official thereof (except as
contemplated by this Agreement, (iv) do not contravene or constitute a default
under (A) its organizational documents, (B) any Law applicable to it, (C) any
provision of any indenture, agreement or other instrument evidencing material
Indebtedness to which it is a party or by which any of its property may be bound
or (D) any order, writ, judgment, award, injunction, decree or other instrument
binding on or affecting it or its property except, with respect to clauses (B),
(C) and (D) above, to the extent the contravention or default under such Law,
contractual restriction, order, writ, judgment, award, injunction, decree or
other instrument would not reasonably be expected to have a Material Adverse
Effect, or (v) result in the creation or imposition of any Adverse Claim upon or
with respect to its property (except as contemplated hereby).

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party have been duly executed and delivered and constitute its
legal, valid and binding obligation, enforceable against it in accordance with
their terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).

 

10



--------------------------------------------------------------------------------

(d) Preference; Voidability. The SPV shall have given reasonably equivalent
value to each Originator in consideration for the transfer to the SPV of the
Conveyed Receivables and Related Assets from such Originator, and each such
transfer shall not have been made for or on account of an antecedent debt owed
by any Originator to the SPV and no such transfer is or may be voidable under
any section of the Bankruptcy Code.

(e) Compliance with Applicable Laws; Licenses, etc.

(A) It is in compliance with the requirements of all applicable laws, rules,
regulations, and orders of all Official Bodies (including, without limitation,
the Federal Consumer Credit Protection Act, as amended, Regulation Z of the
Board of Governors of the Federal Reserve System, as amended, laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and all other consumer laws, rules and regulations applicable to the
Conveyed Receivables), a breach of any of which, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.

(B) It has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including, without limitation, any registration
requirements or other actions as may be necessary in any applicable jurisdiction
in connection with the ownership of the Contracts or the Conveyed Receivables
and other related assets), which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.

SECTION 5.2 Originators’ Additional Representations and Warranties. Each
Originator represents and warrants to the SPV, as to itself only, that, on the
Initial Purchase Date and on each Subsequent Purchase Date:

(a) Perfection; Good Title. Immediately preceding each Purchase hereunder, each
Originator is the owner of all of the Eligible Receivables and all Related
Assets to be sold by it pursuant to such Purchase, free and clear of all Adverse
Claims (other than any Adverse Claim arising hereunder or under the Second Tier
Agreement). The representations set forth on Schedule III are true and correct
as applied to each Originator. This Agreement constitutes a valid sale, transfer
and assignment of the Conveyed Receivables (other than Foreign Receivables) and
Related Assets to the SPV and, upon each Purchase, the SPV shall acquire a valid
and enforceable perfected first priority ownership interest or a first priority
perfected security interest in each Conveyed Receivable and all of the Related
Assets that exist on the date of such Purchase, with respect thereto, free and
clear of any Adverse Claim; provided that to the extent the Obligor of such
Receivable is an Official Body, the SPV, the Servicer and the Originators shall
not be required to comply with any Assignment of Claims Acts.

(b) Accuracy of Information. None of the written information heretofore
furnished by any Originator or any of its respective agents or advisors to the
SPV for purposes of or in connection with this Agreement, any Transaction
Document or any transaction contemplated hereby or thereby contains or will
contain any statement of a material fact which is untrue or misleading in any
material respect on the date as of which such information is provided, dated or

 

11



--------------------------------------------------------------------------------

certified, and no such item of information contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading, as the case may be;
provided that any such information delivered subsequent to any other written
information and on the same subject matter shall, solely to the extent each such
item of information is delivered to the same addressee, supersede such earlier
delivered information unless the applicable Originator shall expressly state
otherwise in writing. No written information (subject to the proviso of the
preceding sentence) contained in any report or certificate delivered pursuant to
any Transaction Document shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading on the date as
of which such information is dated or certified. With respect to any
projections, budgets and other forward looking financial information, it is
understood and agreed that (i) any forward-looking information furnished by any
Originator is subject to inherent uncertainties and contingencies, which may be
beyond the control of such Originator, (ii) no assurance is given by any
Originator that the results or forecast in any such forward-looking information
will be realized and (iii) the actual results may differ from the forecast
results set forth in such forward-looking information and such differences may
be material. Notwithstanding anything in the forgoing paragraph, it is
understood and agreed that this Section 5.2(b) shall not apply to any matters
addressed by Section 5.2(h).

(c) Tax Status. Each of the Originators has (i) timely filed all United States
Federal tax returns and all other material tax returns required to be filed by
it and (ii) paid or made adequate provision for the payment of all taxes,
assessments and other material governmental charges, other than (A) those taxes,
assessments, or charges that are being contested in good faith through
appropriate proceedings which suspend enforcement or collection of the claim in
question and for which adequate reserves in accordance with GAAP have been
provided or (B) those taxes, assessments and other governmental charges, the
non-payment of which would not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(d) Action, Suits. No Originator is in violation of any order of any Official
Body that would, individually or in the aggregate with all such other
violations, reasonably be expected to have a Material Adverse Effect. Except as
set forth in Schedule I, there are no actions, suits, litigation or proceedings
pending or, to the knowledge of any Originator, threatened in writing against or
affecting an Originator or any Affiliate of an Originator or any of their
respective properties, in or before any Official Body, as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(e) Use of Proceeds. No proceeds of any Purchase hereunder shall be used by an
Originator (i) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, (ii) to acquire any
equity security of a class which is registered pursuant to Section 12 of such
Act or (iii) for any other purpose that violates applicable Law, including
Regulation U of the Federal Reserve Board; provided that notwithstanding the
forgoing, it is understood and agreed that proceeds of the Initial Purchase will
be used to fund the Acquisition.

 

12



--------------------------------------------------------------------------------

(f) Principal Place of Business; Chief Executive Office; Location of Records.
The principal place of business, chief executive office and the offices where
each Originator keeps all its Records, are located at the address(es) described
on Schedule I or such other locations notified to the SPV in accordance with
Section 6.3(g) in jurisdictions where all action required by Section 4.3 has
been taken and completed.

(g) Subsidiaries; Tradenames, Etc. As of the date hereof, except as set forth on
Schedule I, no Originator has, within the last five (5) years, operated under
any tradename other than its legal name, and, within the last five (5) years, no
Originator has changed its name, merged with or into or consolidated with any
other Person or been the subject of any proceeding under the Bankruptcy Code.
Schedule I lists the correct Federal Employer Identification Number of each
Originator.

(h) Nature of Receivables. On the Purchase Date of any Eligible Receivable by
the SPV hereunder, no Originator has any knowledge of any fact (including any
defaults by the Obligor thereunder on any other Conveyed Receivable represented
by it to be an Eligible Receivable) that would cause it or should have caused it
to expect any payments on such Receivable not to be paid in full when due.

(i) Credit and Collection Policy. Each Originator has at all times complied in
all material respects with the Credit and Collection Policy with regard to each
Eligible Receivable.

(j) Material Adverse Effect. Since the Closing Date there has been no Material
Adverse Effect (for the avoidance of doubt, it is understood and agreed that
this representation will not be made on the Closing Date).

(k) No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event as applied to any Originator.

(l) Not an Investment Company or Holding Company. No Originator is, or is
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or such Originator is exempt from all provisions of such
act.

(m) ERISA. No steps have been taken by any Person to terminate any Pension Plan
the assets of which are not sufficient to satisfy all of any Originator’s
benefit liabilities (as determined under Title IV of ERISA), no contribution
failure has occurred or is expected to occur with respect to any Pension Plan
sufficient to give rise to a lien under Section 302(f) of ERISA, and each
Pension Plan has been administered in all material respects in compliance with
its terms and applicable provision of ERISA and the Code.

(n) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule II (or at such other Blocked Account
Banks and/or with such other Blocked Accounts as have been notified to the SPV
and each Managing Agent and for which Blocked Account Agreements have been
executed in accordance with Section 6.3(g) and delivered to the Servicer and the
Agent). All Blocked Accounts are subject to Blocked Account

 

13



--------------------------------------------------------------------------------

Agreements. All Obligors (other than Obligors of Foreign Currency Receivables)
have been instructed to make payment to a Blocked Account; provided that if cash
or cash proceeds other than Collections on Receivables are deposited into a
Blocked Account (the “Excluded Amounts”), such Excluded Amounts shall not
comprise a part of the Related Assets, and the SPV shall have no right, title or
interest in any such Excluded Amounts.

(o) Bulk Sales. No transaction contemplated hereby or by the Second Tier
Agreement requires compliance with any bulk sales act or similar law.

(p) Nonconsolidation. Each Originator shall take all actions required to
maintain the SPV’s status as a separate legal entity, including (i) not holding
the SPV out to third parties as other than an entity with assets and liabilities
distinct from such Originator and such Originator’s other Subsidiaries; (ii) not
holding itself out to be responsible for any Indebtedness of the SPV or, other
than by reason of owning membership interests of the SPV, for any decisions or
actions relating to the SPV; (iii) preparing separate financial statements for
the SPV; (iv) taking such other actions as are necessary on its part to ensure
that all corporate and limited liability company procedures required by its and
the SPV’s respective organizational documents are duly and validly taken;
(v) keeping correct and complete records and books of account and corporate
minutes; and (vi) not acting in any manner that could foreseeably mislead others
with respect to the SPV’s separate identity. In addition to the foregoing, each
Originator shall take the following actions:

(A) maintain corporate records and books of account separate from those of the
SPV;

(B) continuously maintain as official records the resolutions, agreements and
other instruments underlying the transactions described in this Agreement;

(C) maintain an arm’s-length relationship with the SPV and shall not hold itself
out as being liable for any Indebtedness of the SPV;

(D) keep its assets and its liabilities wholly separate from those of the SPV;

(E) not mislead third parties by conducting or appearing to conduct business on
behalf of the SPV or expressly or impliedly representing or suggesting that such
Originator is liable or responsible for any Indebtedness of the SPV or that the
assets of such Originator are available to pay the creditors of the SPV;

(F) at all times have stationery and other business forms and a mailing address
and telephone number separate from those of the SPV;

(G) at all times limit its transactions with the SPV only to those expressly
permitted hereunder or under any other Transaction Document; and

(H) comply in all material respects with (and cause to be true and correct in
all material respects) each of the facts and assumptions relating to it
contained in the opinion(s) of Squire, Sanders & Dempsey L.L.P., delivered
pursuant to Section 5.1(m) of the Second Tier Agreement.

 

14



--------------------------------------------------------------------------------

SECTION 5.3 Notice of Breach. Upon discovery by an Originator of a breach of any
of the representations and warranties made by it in Sections 5.1 and 5.2, the
Originator shall give prompt written notice to the SPV within three (3) Business
Days of such discovery.

ARTICLE VI

COVENANTS

SECTION 6.1 Mutual Covenants. At all times from the date hereof to the Final
Payout Date, each Originator and the SPV shall:

(a) Compliance with Laws, Etc. Comply with all Laws to which it or its
respective properties may be subject, and preserve and maintain its corporate or
limited liability company existence, rights, franchises, qualifications and
privileges, except to the extent any non-compliance would not reasonably be
expected to have a Material Adverse Effect.

(b) Reporting Requirements. Provide periodic financial statements, information
and reports as reasonably requested by the other party. All such statements,
information and reports shall be true, complete and accurate in all material
respects.

(c) Separate Business; Nonconsolidation. Not take any action that is
inconsistent with the terms of Sections 6.1(k)(i) or 6.1(l) of the Second Tier
Agreement or Section 5.2(p).

SECTION 6.2 Affirmative Covenants of the Originator. At all times from the date
hereof to the Final Payout Date:

(a) Conduct of Business; Ownership. Each Originator shall carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise (and reasonable extensions of existing fields of
enterprise) as it is presently conducted and do all things necessary to remain
duly organized, validly existing and in good standing in its jurisdiction of
formation and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent the
failure to maintain authority to conduct its business in each jurisdiction in
which its business is conducted would not reasonably be expected to have a
Material Adverse Effect; provided that this clause (b) shall in no way be deemed
to restrict or prevent Ashland from completing, or from taking such action as it
deems reasonably necessary to complete, (1) the Acquisition or (2) the Proposed
Castings Joint Venture Transaction. The SPV shall at all times be a wholly-owned
Subsidiary of the Originators.

(b) Furnishing of Information and Inspection of Records. Each Originator shall
furnish to the SPV or any Managing Agent from time to time such information with
respect to the Conveyed Receivables and the Related Assets as the SPV or such
Managing Agent may reasonably request, including listings identifying the
Obligor and the Unpaid Balance for each Conveyed Receivable. Each Originator
shall, at any time and from time to time during regular business hours upon
reasonable notice, as requested by the SPV or any Managing Agent, permit the SPV
or such Managing Agent, or their respective agents or representatives, (i) to
examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Conveyed
Receivables or other Related Assets,

 

15



--------------------------------------------------------------------------------

including the related Contracts and (ii) to visit the offices and properties of
such Originator for the purpose of examining such materials described in
clause (i), and to discuss matters relating to the Conveyed Receivables, the
Related Assets or such Originator’s performance hereunder, under the Contracts
and under the other Transaction Documents to which such Person is a party with
any of the officers, directors, employees or independent public accountants of
such Originator having knowledge of such matters; provided that unless a
Termination Event or Potential Termination Event shall have occurred and be
continuing, the Originator shall not be required to reimburse the expenses of
more than one (1) such visit per calendar year.

(c) Keeping of Records and Books of Account. Each Originator shall maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Conveyed Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, computer tapes, disks, records and other information
reasonably necessary or advisable for the collection of all Conveyed Receivables
(including records adequate to permit the daily identification of each new
Conveyed Receivable and all Collections of and adjustments to each existing
Conveyed Receivable). Each Originator shall give the SPV prompt notice of any
material change in its administrative and operating procedures referred to in
the previous sentence.

(d) Performance and Compliance with Conveyed Receivables, Contracts and Credit
and Collection Policy. Each Originator shall (i) at its own expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Conveyed Receivables in accordance with the Credit and Collection Policy; and
(ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Conveyed Receivable and the related
Contract.

(e) Notice of Agent’s Interest. In the event that any Originator shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by such Originator in
connection with any such sale or transfer shall disclose the SPV’s ownership of
the Conveyed Receivables and the Agent’s interest therein.

(f) Collections. The Originators have instructed, or shall instruct, all
Obligors (other than Obligors of Foreign Currency Receivables) to cause all
Collections to be deposited directly to a Blocked Account or to post office
boxes to which only Blocked Account Banks have access and shall instruct the
Blocked Account Banks to cause all items and amounts relating to such
Collections received in such post office boxes to be removed and deposited into
a Blocked Account on a daily basis.

(g) Collections Received. Each Originator shall hold in trust, and deposit,
promptly, but in any event not later than two (2) Business Days following its
receipt thereof, to a Blocked Account all Collections received by it from time
to time.

(h) Blocked Accounts. Each Blocked Account shall at all times be subject to a
Blocked Account Agreement.

 

16



--------------------------------------------------------------------------------

(i) Sale Treatment. No Originator shall treat the transactions contemplated by
this Agreement in any manner other than as a sale or contribution (as
applicable) of Conveyed Receivables by such Originator to the SPV, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP or are disregarded for tax purposes.
In addition, each Originator shall disclose (in a footnote or otherwise) in all
of its financial statements (including any such financial statements
consolidated with any other Person’s financial statements) the existence and
nature of the transaction contemplated hereby and the interest of the SPV in the
Conveyed Receivables and Related Assets.

(j) Ownership Interest, Etc. Each Originator shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
ownership or first priority perfected security interest in the Conveyed
Receivables (other than Foreign Receivables), the associated Related Assets and
proceeds with respect thereto, in each case free and clear of any Adverse Claim,
in favor of the SPV, including taking such action to perfect, protect or more
fully evidence the interest of the SPV and the Agent, as the Agent or any
Managing Agent may request; provided that to the extent the Obligor of such
Conveyed Receivable is an Official Body, the relevant Originator shall not be
required to comply with any Assignment of Claims Acts.

(k) Perfection Covenants. Each of the Originators shall comply with each of the
covenants set forth in Schedule III to this Agreement which are incorporated
herein by reference.

(l) Information for Servicer Report. Each Originator shall promptly deliver any
information, documents, records or reports with respect to the Conveyed
Receivables that the SPV shall require to complete the Servicer Report pursuant
to Section 2.8 of the Second Tier Agreement.

SECTION 6.3 Negative Covenants of the Originator. At all times from the date
hereof to the Final Payout Date, unless the Majority Investors shall otherwise
consent in writing:

(a) No Sales, Liens, Etc. Except as otherwise provided herein and in the Second
Tier Agreement, no Originator shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon (or the filing of any financing statement) or with respect to (A) any
of the Conveyed Receivables or Related Assets, or (B) any proceeds of inventory
or goods, the sale of which may give rise to a Receivable, or assign any right
to receive income in respect thereof.

(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2 of the Second Tier Agreement, no Originator shall extend, amend or
otherwise modify the terms of any Conveyed Receivable, or amend, modify or waive
any term or condition of any Contract related thereto.

(c) No Change in Business or Credit and Collection Policy. No Originator shall
make any change in the character of its business or in the Credit and Collection
Policy, which change would, in either case, impair the collectibility of any
Eligible Receivable or reasonably be expected to have a Material Adverse Effect;
provided that this clause (c) shall in no way be

 

17



--------------------------------------------------------------------------------

deemed to restrict or prevent Ashland from completing, or from taking such
action as it deems reasonably necessary to complete, (1) the Acquisition or
(2) the Proposed Castings Joint Venture Transaction.

(d) No Mergers, Etc. No Originator shall consolidate or merge with or into, or
sell, lease or transfer all or substantially all of its assets to, any other
Person, unless (i) no Termination Event would be expected to occur as a result
of such transaction and (ii) such Person executes and delivers to the Agent and
each Managing Agent an agreement by which such Person assumes the obligations of
the applicable Originator hereunder and under the other Transaction Documents to
which it is a party, or confirms that such obligations remain enforceable
against it, together with such certificates and opinions of counsel as the Agent
or any Managing Agent may reasonably request; provided that the forgoing
restriction shall not apply to the Acquisition; and provided further that, so
long as no Termination Event or Potential Termination Event has occurred and is
continuing, or would be expected to occur as a result of such transaction, the
forgoing provision shall not restrict the merger of any Person with or into
Ashland if Ashland is the surviving entity following such merger.

(e) Change in Payment Instructions to Obligors. No Originator shall add or
terminate any bank as a Blocked Account Bank or any account as a Blocked Account
to or from those listed in Schedule II or make any change in its instructions to
Obligors (other than Obligors of Foreign Currency Receivables) regarding
payments to be made to any Blocked Account, unless (i) such instructions are to
deposit such payments to another existing Blocked Account or to the Collection
Account or (ii) the SPV and the Agent shall have received written notice of such
addition, termination or change at least thirty (30) days prior thereto and the
SPV and the Agent shall have received a Blocked Account Agreement executed by
each new Blocked Account Bank or an existing Blocked Account Bank with respect
to each new Blocked Account, as applicable.

(f) Deposits to Blocked Accounts. No Originator shall deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Excluded Amounts
to the Collection Account. If Excluded Amounts are deposited into any Blocked
Account, the applicable Originator(s) will promptly identify such Excluded
Amounts for segregation and removal from such Blocked Account. Other than as
permitted in the foregoing sentence, no Originator will, or will permit any
other Person to, commingle Collections or other funds to which the SPV or any
other Secured Party is entitled with any other Excluded Amounts.

(g) Change of Name, Etc. No Originator shall change its name, identity or
structure (including pursuant to a merger) or the location of its jurisdiction
or formation or any other change which could render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document to
become “seriously misleading” under the UCC, unless at least thirty (30) days
prior to the effective date of any such change the Originator delivers to the
SPV, the Agent and each Managing Agent (i) such documents, instruments or
agreements, executed by the applicable Originator(s) as are necessary to reflect
such change and to continue the perfection of the SPV’s and the Agent’s
ownership interests or security interests in the Conveyed Receivables and
Related Assets and (ii) if necessary, new or revised Blocked Account Agreements
executed by the Blocked Account Banks which reflect such change and enable the
Agent to continue to exercise its rights contained in Section 7.3 of the Second
Tier Agreement.

 

18



--------------------------------------------------------------------------------

(h) Amendment of this Agreement. None of the Originators shall amend, modify or
supplement this Agreement or waive any provision hereof, in each case except
with the prior written consent of the Majority Investors; nor shall any
Originator take any other action under this Agreement that would reasonably be
expected to result in a material adverse effect on the Agent, any Managing Agent
or any Investor.

ARTICLE VII

TERM AND TERMINATION

SECTION 7.1 Term. This Agreement shall commence as of the Closing Date and shall
continue in full force and effect until the earliest of (a) the date after the
Final Payout Date designated by the SPV or the Originators as the termination
date at any time following sixty (60) day’s written notice to the other (with a
copy thereof to the Agent) or (b) the occurrence of the Termination Date (any
such date being a “Purchase Termination Date”); provided that the occurrence of
the Purchase Termination Date pursuant to this Section 7.1 shall not discharge
any Person from any obligations incurred prior to the Purchase Termination Date,
including any obligations to make any payments with respect to the interest of
the SPV in any Receivable sold prior to the Purchase Termination Date; and
provided further that (i) the rights and remedies of the SPV with respect to any
representation and warranty made or deemed to be made by any Originator pursuant
to this Agreement, (ii) the indemnification and payment provisions of
Article VIII, and (iii) the agreements set forth in Sections 2.2, 2.3, 2.4 and
9.9 shall survive any termination of this Agreement.

SECTION 7.2 Effect of Purchase Termination Date. Following the occurrence of the
Purchase Termination Date pursuant to Section 7.1, no Originator shall sell, and
the SPV shall not purchase, any Receivables. No termination or rejection or
failure to assume the executory obligations of this Agreement in any Event of
Bankruptcy with respect to any Originator or the SPV shall be deemed to impair
or affect the obligations pertaining to any executed sale or executed
obligations, including pre-termination breaches of representations and
warranties by any Originator or the SPV. Without limiting the foregoing, prior
to the Purchase Termination Date, the failure of any Originator to deliver
computer records of any Conveyed Receivables or any reports regarding any
Conveyed Receivables shall not render such transfer or obligation executory, nor
shall the continued duties of the parties pursuant to Article IV or Section 8.1
render an executed sale executory.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Indemnities by the Originator. Without limiting any other rights
which the Originator Indemnified Parties may have hereunder or under applicable
Law, each Originator hereby agrees, jointly and severally, to indemnify the SPV
and its successors, transferees and assigns and all officers, directors,
shareholders, controlling persons, employees, counsel and other agents of any of
the foregoing (collectively, “Originator Indemnified Parties”) from and against
any and all damages, losses, claims, liabilities, costs and expenses, including
reasonable attorneys’ fees (which attorneys may be employees of any Originator
Indemnified Party) and disbursements (all of the foregoing being collectively
referred to as “Originator Indemnified Amounts”) awarded against or incurred by
any of them in any action or proceeding

 

19



--------------------------------------------------------------------------------

between any Originator and any of the Originator Indemnified Parties or between
any of the Originator Indemnified Parties and any third party or otherwise
arising out of or as a result of this Agreement, the other Transaction
Documents, the ownership or maintenance, either directly or indirectly, by the
SPV or any other Originator Indemnified Party of any interest in any Conveyed
Receivable and Related Assets or any of the other transactions contemplated
hereby or thereby, excluding, however, (i) Originator Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Originator Indemnified Party, (ii) recourse (except as otherwise specifically
provided in this Agreement or the Second Tier Agreement) for uncollectible
Receivables or (iii) with respect to Foreign Receivables, losses incurred due to
the SPV’s inability to receive Collections with respect to such Foreign
Receivables arising directly as a result of any Originator’s failure to perfect
the SPV’s security interest hereunder in jurisdictions outside the United
States. Without limiting the generality of the foregoing, each Originator shall
indemnify each Originator Indemnified Party for Originator Indemnified Amounts
relating to or resulting from:

(a) any representation or warranty made by any Originator or any officers of any
Originator under or in connection with this Agreement, any of the other
Transaction Documents, any Servicer Report or any other information or report
delivered by any Originator pursuant hereto, or pursuant to any of the other
Transaction Documents which shall have been incomplete, false or incorrect in
any respect when made or deemed made;

(b) the failure by any Originator to comply with any applicable Law with respect
to any Receivable or the related Contract, or the nonconformity of any Conveyed
Receivable or the related Contract with any such applicable Law;

(c) other than with respect to Foreign Receivables, the failure to vest and
maintain vested in the SPV a first priority, perfected ownership interest in the
Conveyed Receivables and Related Assets, free and clear of any Adverse Claim;

(d) the failure by any Originator to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Conveyed Receivables and Related Assets;

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Conveyed Receivable (including a defense
based on such Receivable or the related Contract not being the legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services, or from any breach or alleged breach of any provision
of the Conveyed Receivables or the related Contracts restricting assignment of
any Conveyed Receivables;

(f) any failure of any Originator to perform its duties or obligations in
accordance with the provisions hereof;

 

20



--------------------------------------------------------------------------------

(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Conveyed
Receivable;

(h) the failure by any Originator to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its respective duties or obligations under
the Conveyed Receivables or related Contracts;

(i) the failure of any Originator to pay when due any sales, excise or personal
property taxes payable in connection with any of the Conveyed Receivables;

(j) any repayment by any Originator Indemnified Party of any amount previously
distributed in reduction of Net Investment which such Originator Indemnified
Party believes in good faith is required to be made;

(k) the commingling by any Originator of Collections at any time with any other
funds;

(l) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of purchases by any
Originator, the ownership of the Asset Interest, or any Conveyed Receivable or
Related Asset;

(m) failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes pursuant to the instructions of the Servicer,
the SPV, any Originator or the Agent (to the extent such Person is entitled to
give such instructions in accordance with the terms hereof, of the Second Tier
Agreement and of any applicable Blocked Account Agreement) whether by reason of
the exercise of set-off rights or otherwise;

(n) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of any Originator to qualify to do business or file any notice of
business activity report or any similar report;

(o) any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Conveyed Receivable or Related Assets under
statutory provisions or common law or equitable action, including any provision
of the Bankruptcy Code or other insolvency law;

(p) any action taken by any Originator in the enforcement or collection of any
Conveyed Receivable;

(q) the use of the proceeds of any Purchase hereunder; or

(r) any and all amounts paid or payable by the SPV pursuant to Sections 9.3, 9.4
or 9.5 of the Second Tier Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Waivers; Amendments. (a) No failure or delay on the part of the SPV
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.

(b) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by each of the parties
hereto and consented to in writing by the Agent.

SECTION 9.2 Notices. All communications and notices provided for hereunder shall
be provided in the manner described in Section 11.3 of the Second Tier
Agreement.

SECTION 9.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

SECTION 9.4 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

SECTION 9.5 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

SECTION 9.6 Counterparts; Facsimile Delivery. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

SECTION 9.7 Successors and Assigns; Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall also inure to the benefit of the parties to the
Second Tier Agreement and their respective successors and assigns; provided that
none of the Originators nor the SPV may assign any of its rights or delegate any
of its duties hereunder or under any of the other Transaction Documents to which
it is a party without the prior written consent of each Managing Agent. Each
Originator acknowledges that the SPV’s rights under this Agreement may be
assigned to the Agent, on behalf of the Investors, under the Second Tier
Agreement and consents to such assignment and to the exercise of those rights
directly by the SPV, to the extent permitted by the Second Tier Agreement.

 

22



--------------------------------------------------------------------------------

SECTION 9.8 Costs, Expenses and Taxes. In addition to its obligations under
Section 8.1, each Originator agrees to pay on demand (a) all reasonable and
documented out-of-pocket expenses (including attorneys’, accountants’ and other
third parties’ fees and expenses, any filing fees and expenses incurred by
officers or employees of the SPV or its assigns) incurred by the SPV and its
assigns in connection with the enforcement of, or any actual or claimed breach
of, this Agreement, including the reasonable fees and expenses incurred in
advising such Persons as to their respective rights and remedies under this
Agreement in connection with any of the foregoing and (b) all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement.

SECTION 9.9 No Proceedings; Limited Recourse. Each Originator covenants and
agrees, for the benefit of the parties to the Second Tier Agreement, that it
shall not institute against the SPV, or join any other Person in instituting
against SPV, any proceeding of a type referred to in the definition of Event of
Bankruptcy until one (1) year and one (1) day after the Final Payment Date. In
addition, all amounts payable by the SPV to an Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose pursuant
to Section 2.14 of the Second Tier Agreement.

SECTION 9.10 Further Assurances. The SPV and each Originator agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party more fully to
effect the purposes of this Agreement.

[SIGNATURES FOLLOW]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the SPV and each Originator have caused this Sale Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

ASHLAND INC., as an Originator By:  

/s/ J. Kevin Willis

Name:   J. Kevin Willis Title:   Treasurer

CVG CAPITAL II LLC,

as the SPV

By:  

/s/ Lynn P. Freeman

Name:   Lynn P. Freeman Title:   President



--------------------------------------------------------------------------------

SCHEDULE III

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, each Originator hereby represents, warrants, and covenants as
follows:

General

1. The First Tier Agreement creates a valid and continuing security interest (as
defined in UCC Section 9-102) in the Conveyed Receivables (other than Foreign
Receivables) and Related Assets in favor of the SPV, which security interest is
prior to all other Adverse Claims, and is enforceable as such as against
creditors of and purchasers from the Originators; provided that to the extent
the Obligor of such Receivable is an Official Body, the SPV, the Servicer and
the Originators shall not be required to comply with any Assignment of Claims
Acts.

2. The Conveyed Receivables constitute “accounts” within the meaning of UCC
Section 9-102. The rights of the Originators under the First Tier Agreement
constitute “general intangibles” within the meaning of UCC Section 9-102.

3. Each Originator has taken all steps necessary to perfect its security
interest against the applicable Obligors in the Conveyed Receivables (other than
Foreign Receivables) and Related Assets (if any) securing the Conveyed
Receivables; provided that to the extent the Obligor of such Receivable is an
Official Body, the SPV, the Servicer and the Originators shall not be required
to comply with any Assignment of Claims Acts.

Creation

4. Immediately prior to the transfer and assignment herein contemplated, each
Originator had good title to the Conveyed Receivables transferred by it to the
SPV under the First Tier Agreement, and was the sole owner thereof, free and
clear of all Adverse Claims and, upon the transfer thereof, the SPV shall have
good title to such Conveyed Receivables, and will (i) be the sole owner thereof,
free and clear of all liens, encumbrances, security interests, and rights of
others, or (ii) have a first priority security interest in such Conveyed
Receivables, and the transfer or security interest has been perfected under the
UCC; provided that to the extent the Obligor of such Receivable is an Official
Body, the SPV, the Servicer and the Originators shall not be required to comply
with any Assignment of Claims Acts. No Originator has taken any action to convey
any right to any Person that would result in such Person having a right to
payments due under the Conveyed Receivables, except as contemplated by the First
Tier Agreement and the other Transaction Documents.

Perfection

5. Each Originator has taken or will have taken all steps reasonably necessary
to assist the SPV to cause, within ten (10) days after the effective date of the
First Tier Agreement, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the sale of, or security interest in, the Conveyed Receivables
and the rights of the SPV under the First Tier Agreement from the SPV to the
Agent.

 

Schedule III-1



--------------------------------------------------------------------------------

Priority

6. Other than the transfer of the Conveyed Receivables under the First Tier
Agreement, none of the Originators has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Conveyed Receivables or
the Related Assets.

7. None of the Originators has any knowledge of any judgment, ERISA or tax lien
filings against it that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

8. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Perfection Representations contained in this Schedule
shall be continuing, and remain in full force and effect until such time as all
obligations under the First Tier Agreement have been finally and fully paid and
performed.

9. In order to evidence the interests of the SPV under the First Tier Agreement,
each Originator shall, from time to time, take such action, or execute and
deliver such instruments (other than filing financing statements) as may be
necessary (including such actions as are requested in writing by any Managing
Agent) to maintain the SPV’s ownership interest and to maintain and perfect, as
a first-priority interest, the SPV’s security interest in the Conveyed
Receivables (other than Foreign Receivables) and the associated Related Assets;
provided that to the extent the Obligor of such Receivable is an Official Body,
the SPV, the Servicer and the Originators shall not be required to comply with
any Assignment of Claims Acts. The Originators shall, from time to time and
within the time limits established by Law, prepare and present to the Agent for
the Agent’s authorization and approval all financing statements, amendments,
continuations or other filings necessary to continue, maintain and perfect as a
first-priority interest the SPV’s interest in the Conveyed Receivables (other
than Foreign Receivables) and associated Related Assets; provided that to the
extent the Obligor of such Receivable is an Official Body, the SPV, the Servicer
and the Originators shall not be required to comply with any Assignment of
Claims Acts. The Agent’s approval of such filings shall authorize the
Originators to file such financing statements under the UCC. Notwithstanding
anything else in the Transaction Documents to the contrary, the Originators
shall not have any authority to file a termination, partial termination,
release, partial release, or any amendment that deletes the name of a debtor or
excludes collateral of any such financing statements, without the prior written
consent of each Managing Agent.

Schedule III-2